DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s response to restriction filed 10/05/2021.
Election/Restrictions
Applicant's election with traverse of Species B, Subspecies 1 in the reply filed on 12/06/2021. is acknowledged.  The traversal is on the ground(s) that claims 1-20 are encompassed by Figures 4-6 and that none of the recited features of the different species are exclusive.  This has been found to be persuasive. The restriction filed 10/05/2021 has been obviated in view of applicant’s arguments.
	Claims 1-20 are currently pending and considered below. An action on the merits now follows.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 7, line 7: add semicolon to end of line.
Claim 7, line 11: amend “in in” to ---in---.
Claim 7, line 13: amend “the tensions” to ---the variable tensions---.
Claim 11, line 2: amend “the magnitude” to ---a magnitude---.
Claim 14, line 5: amend “exercise logic” to ---an exercise logic---.
Claim 14, line 5:
Claim 16, line 2: amend “the magnitude” to ---a magnitude---.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-6, and 14-20 recite “End effector” which is not being considered under 112(f) because the generic placeholder is not coupled to functional language.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 7, line 2: “End effector configured to be engaged by a user”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 7-13: For “End effector” ¶ 25 states “the end effector 116 is formed as a handle, bar, strap, harness, rope, or other attachment configured to be griped by a user, held by a user, attached to a user, or otherwise arranged to exert a force on the user.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160008650 A1 (Jue) in view of US 11259982 B2 (Ognibene et al; henceforth Ognibene).
Regarding Independent Claim 1, Jue discloses an apparatus (unweighting system 200) comprising: 
a first cable (cable 38R); 
a first motor configured to provide tension to the first cable (motor 44R); 
a second cable (cable 38L) coupled to the first cable at an end effector (attachment point 42); 
a second motor configured to provide tension to the second cable (motor 44L); 
a rail (crossbar 32F); 
a first rotating member (pulley 36R) engaging the first cable and defining a location at which the first cable extends from the rail (cable 38R engages with pulley 36R at the crossbar 32F);
 a second rotating member (Pulley 36L) engaging the second cable and defining a location at which the second cable extends from the rail (cable 38L engages with pulley 36L at the crossbar 32F).
Jue discloses the invention as substantially claimed, see above. Jue does not disclose wherein the first rotating member is repositionable along the rail relative to the second rotating member.  
(embodiment 300, Figure 3) comprising 
a first cable portion (right elastic cord 400); a second cable portion (left elastic cord 400) coupled to the first cable portion at an end effector (leg garments 240); 
a rail (crossbar 340); 
a first rotating member (pulley fastener 422) engaging the first cable and defining a location at which the first cable extends from the rail (fastener 422 defines wherein the left part of cord 400 engages the crossbar 340);
 a second rotating member (pulley fastener 420) engaging the second cable and defining a location at which the second cable extends from the rail (see Figure 3);
wherein the first rotating member is repositionable along the rail relative to the second rotating member (“the position of the two or more rear fasteners can be adjustable, such that they can move from side to side along the rear cross bar” Col. 3, lines 58-60).

    PNG
    media_image1.png
    381
    664
    media_image1.png
    Greyscale

Figure 3: Ognibene
(Col. 3, lines 61-62).
Regarding Claim 3, Jue in view of Ognibene further discloses the apparatus of Claim 1, wherein the second rotating member is repositionable along the rail (Col. 3, lines 58-60; both pulleys are adjustable along the rail).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160008650 A1 (Jue) in view of US 11259982 B2 (Ognibene) in further view of US 6280361 B1 (Harvey).
Regarding Claim 5, Jue in view of Ognibene discloses the invention as substantially claimed, see above. Jue in view of Ognibene further discloses a controller (“electronic controller or motor controller” ¶ 59) using to measure force on the cables (¶ 59). Jue does not disclose a first sensor configured to provide data indicative of a length of the first cable between the first rotating member and the end effector; and a second sensor configured to provide data indicative of a length of the second cable between the second rotating member and the end effector.  
Harvey teaches an analogous exercise device solving the same issue of monitoring tension within the cables (force sensor 27 continuously senses the tension force exerted in the extended cable 14) comprising a first sensor (displacement sensor 28 and force sensor 27) configured to provide data indicative of a length of a first cable (first cable 14) between a first rotating member (first exercise module 12; module 12 has a reel that rotates) and an end effector (manipulandum 11; “senses the length of the cable 14 extending from the exercise module 12 and more particularly, the length of the cable extending between the exercise module 12 and manipulandum 11” Col. 9, lines 26-30); and a second sensor (displacement sensor 28 and force sensor 27) configured to provide data indicative of a length of a second cable between a second rotating member and the end effector (“senses the length of the cable 14 extending from the exercise module 12 and more particularly, the length of the cable extending between the exercise module 12 and manipulandum 11” Col. 9, lines 25-30; see Figure 1 wherein there are multiple cables each with a module 12 an each attached to manipulandum 11).  
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jue’s cables with a displacement sensor configured to provide data indicative of the length of the cables, as taught by Harvey, in order to provide locational data of the user relative to the motors and to provide displacement data in relation to the tensional data of the cables.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160008650 A1 (Jue) in view of US 11259982 B2 (Ognibene) in further view of US 9713439 B1 (Wu et al; henceforth Wu).
Regarding Claim 6, Jue in view of Ognibene discloses the invention as substantially claimed, see above. Jue in view of Ognibene further discloses a controller (“motor controller” ¶ 59) configured to control the first motor and second motor (“motor controller may be used to indicate or control the amount of force being provided to lift the user” ¶ 59; by controlling the force being provided the motor controller is controlling the motors 44R, 44L’s torque) with the controller in communication with load cells (“The controller is in communication with the load cells and is configured to obtain data from the load cells to determine an amount of unloading of the user when the user is coupled to the first and second cable” ¶ 14. Jue does not disclose a first torque sensor configured to measure an actual torque generated by the first motor and a second torque sensor configured to measure an actual torque generated by the second motor; and one or more controllers configured to control the first motor based on the actual torque generated by the first motor and the actual torque generated by the second motor.  
	Wu teaches an analogous unweighing system solving the same issue of providing pulley leads for cables attached to the user (Figure 1) comprising a torque sensor (torque load cell 46RF) configured to measure an actual torque generated by a motor (motor 42; torque load cell 46RF determines actual torque of motor 42) and a controller (controller 100) configured to control the motor based on the actual torque generated by the motor (gait resistive inputs 110, see Figure 1B where in the controller inputs gait resistive force 110, torque measured by the load cells 46 is part of the forces measured for the gait resistive forces 110).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jue’s motors with torque load cells as taught by Wu in order to provide a feedback loop into the motors to provide an accurate measurement of the force provided by the motors onto the user during exercise and to prevent slack within the cables.
Allowable Subject Matter
Claims 7-20 are allowed.
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 2, the prior art of record US 20160008650 A1 (Jue) in view of US 11259982 B2 (Ognibene) fails to teach or render obvious the strength training apparatus in combination with all of the elements and structural and functional relationships as claimed and further including a first actuator controllable to reposition the first rotating member along the rail.  
The prior art of record does not disclose an actuator and It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the rotating member with an actuator without improper hindsight.
Regarding Independent Claim 4, the prior art of record US 20160008650 A1 (Jue) in view of US 11259982 B2 (Ognibene) fails to teach or render obvious the strength training apparatus in combination with all of the elements and structural and functional relationships as claimed and further including a controller configured to control the motors based on dimensions of the triangle.  
The prior art of record does not disclose a triangular shape and does not disclose sensors measuring the geometric positions of the cables and It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jue’s cables to be in a triangle shape without improper hindsight and without breaking the invention.
Regarding Independent Claim 7, the prior art of record US 20180214729 A1 (Rubin) fails to teach or render obvious the strength training apparatus in combination with all of the elements and structural and functional relationships as claimed and further including determine a force vector to be provided at the end effector; and ; generate, based on the real-time geometric arrangement data, the operating setpoints for the plurality of actuator assemblies 
The prior art of record teaches an actuator 114 with cable 110 and motor 102 that automatically moves the position on the block 116, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Rubin’s invention with additional motors, cables, and actuators and then further modify the controller to function in response to real time geometric arrangement of the cables and the combined force vector of the cables without improper hindsight.
Regarding Independent Claim 14, the prior art of record US 20180214729 A1 (Rubin) fails to teach or render obvious the method of varying a dynamic resistive force during a strength training exercise in combination with all of the elements and structural and functional relationships as claimed and further including the exercise logic providing instructions for generating a vector that defines the dynamic resistive force provided at an end effector of a strength training apparatus during the strength training exercise; determining a real-time geometric arrangement of a plurality of cables.
The prior art of record teaches an actuator 114 with cable 110 and motor 102 that automatically moves the position on the block 116, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Rubin’s invention with additional cables and actuators and then further modify the controller to function in response to real time .
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784